      Case 4:18-cv-01882 Document 92 Filed on 05/12/20 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DALIO HOLDINGS I, LLC,                         §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §   Civil Action Number: 4:18-cv-01882
                                               §
WCW HOUSTON PROPERTIES, LLC,                   §
                                               §
       Defendant.                              §

                           CERTIFICATE OF NON-OPPOSITION

       Defendant WCW Houston Properties, LLC (“WCW”) files this Certificate of Non-

Opposition.

       On April 28, 2020, Plaintiff Dalio Holdings I, LLC filed its Motion for Leave for a One

Day Extension of Time to File Plaintiff Dalio Holdings I, LLC’s Reply to Defendant WCW

Houston Properties, LLC’s Response to Plaintiff’s First Amended Motion for Summary Judgment

for Good Cause (the “Motion”). [Docket 84].

       WCW is unopposed to the Dalio’s request for an extension of time to file a reply brief as

set forth in the Motion.

                                               Respectfully submitted,

                                               By: /s/ M. Kevin Powers
                                                   M. Kevin Powers--Attorney in Charge
                                                   State Bar No. 24041715
                                                   1776 Yorktown, Suite 300
                                                   Houston, TX 77056
                                                   (713) 621-0700 (tel)
                                                   (713) 621-0709 (fax)
                                                   kevin@porterpowers.com
      Case 4:18-cv-01882 Document 92 Filed on 05/12/20 in TXSD Page 2 of 2



OF COUNSEL:

PORTER & POWERS, PLLC
1776 Yorktown, Suite 300
Houston, TX 77056
(713) 621-0700 (tel)
(713) 621-0709 (fax)

                                                  ATTORNEYS FOR WCW HOUSTON
                                                  PROPERTIES, LLC


                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing was served on all parties entitled to receive notice
through the court’s ECF system on May 12, 2020.


                                                     /s/ M. Kevin Powers ___
                                                     M. Kevin Powers




DEFENDANT’S CERTIFICATE OF NON-OPPOSITION                                                PAGE 2 OF 2
